DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretations - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claim 1 limitation “means for distributing” is interpreted under 112f with the corresponding structure of a vertical pipe and horizontal tubes in accordance with page 19 lines 17-18 of the specification.
The claim 1 limitation “means for recirculating” is interpreted under 112f with unclear corresponding structure in accordance with page 7.
The claim 4 limitation “means for regenerating” is interpreted under 112f with the corresponding structure of a regeneration column, reboiling means, and a pump of page 15 lines 21-23).


Claim Objections
Claims 1-13 are objected to because of the following informalities:
Claim 1 recites “Column for …”, where the noun requires an article. The limitation should recite “A column for …”.

Claim 1 recites “said collector tray” where the antecedent basis is provided for “at least one collector tray”. While antecedent is provided for any positive integer number of collector trays, the limitation “said collector tray” chooses where the column comprises one collector tray. Thus, the claim should be clarified such that the column comprises “a collector tray” or where the subsequent recitations are for “said at least one collector tray”.
Claim 1 recites “said liquid (4, 5, 6)” and “the liquid (8)”, where because of the different numbers it is unclear if the liquid is the same or different. Claims 2-13 contain similar objections.
Claim 1 has a period in the middle of the sentence.
Claims 2-13 recite “Column according to claim …”, where the noun requires an article. The limitations should recite “The column according to claim …”.
Claim 4 recites “coupled to means for regenerating …”, where it is unclear if the means is the same as the previously recited “means for regenerating.
Claim 6 recites “means for regenerating receive a flow” which should recite “means for regenerating receives a flow”.

Claim 8 recites where the column comprises “a plurality of collector trays”, where it is unclear if the plurality of collector trays includes the previously recited “said collector tray”.
Claim 13 recites “said distribution means”. For consistency the limitation should recite “said means for distribution”.
Claim 13 recites “said feed pipe” where the antecedent basis is provided for “at least one feed pipe”. While antecedent is provided for any positive integer number of feed pipes, the limitation “said feed pipe” chooses where the column comprises one feed pipe. Thus, the claim should be clarified such that the column comprises “a feed pipe” or where the subsequent recitations are for “said at least one feed pipe”.
Claim 13 recites “said horizontal tube” where the antecedent basis is provided for “at least one substantially horizontal tube”. While antecedent is provided for any positive integer number of tubes, the limitation “said horizontal tube” chooses where the column comprises one tube. Thus, the claim should be clarified such that the column comprises “a substantially horizontal tube” or where the subsequent recitations are for “said at least one horizontal tube”.
Claim 13 recites “said distribution means”. For consistency the limitation should recite “said means for distribution”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the exchange". There is insufficient antecedent basis for this limitation in the claim.
Claims 2-15 depend upon claim 1.

Claim limitations “means for recirculating” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Regarding “means for recirculating”, page 7 of Applicant’s specification lists multiple embodiments of the means, thus which means is claims is unclear.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 


Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


s 1-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Erickson US 2012/0180521 (hereafter Erickson) and further in view of Helms et al. US 4,689,183 (hereafter Helms).

Regarding claim 1, Erickson teaches a column (Fig 2) for the exchange of material and/or heat between a gas and a liquid comprising at least one packing bed (S1-S6), a tray/distribution portion (portion shown in Fig 2 between adjacent packing beds) characterized in that said column (CO) is equipped with means for recirculating the liquid (means comprising flow path including P7, CO2 Washer, CW9, R1, and V1 in Fig 2) from a zone (zone below bed S6) situated below said packing bed to a zone (zone above S1 from V1) situated above said collector tray.
Erickson does not teach at least one collector tray arranged above said packing bed, and means for distributing said liquid over said packing bed.
Helms teaches a liquid vapor contactor (Fig 1) comprising at least one packing bed (14, 16) and at least one collector tray (40) arranged above said packing bed (16), and means (34/36/32, where 34/36 are vertical pipes and 32 comprises horizontal tubes shown in Figs 2-3) for distributing said liquid over said packing bed. Helms teaches where the collector tray and means for distributing allow collection and uniform distribution of liquid (col 1 lines 9-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tray/distribution portion (portion shown in Fig 2 between adjacent packing beds) of Erickson by incorporating 

Regarding claim 2, Erickson in view of Helms teaches all the limitations of claim 1. Erickson further teaches said means for recirculating said liquid comprise at least one pump (P7).

Regarding claim 3, Erickson in view of Helms teaches all the limitations of claim 1. Erickson further teaches in which said means for recirculating said liquid comprise at least one heat exchanger (R1) for cooling or heating said liquid.

Regarding claims 4-6, Erickson in view of Helms teaches all the limitations of claim 1. Erickson further teaches in which said column is coupled to means (means comprising regenation column of “water reclaim”, reboiler RB2, and pump P8) for regenerating said liquid; in which said means for regenerating said liquid are arranged in order to regenerate a portion of said liquid from said means for recirculating liquid (as shown in Fig 2 where the a portion of the recirculating liquid is regenerated); in which said means for regenerating receive a flow rate of said liquid comprised between 20 and 200% of the flow rate of said liquid entering said column (where the apparatus is fully capable of performing the flow rate function according to MPEP §2114, §2115, §2173.05(g)).



Regarding claims 1 and 8-10, Erickson teaches a column (Fig 2) for the exchange of material and/or heat between a gas and a liquid comprising at least one packing bed (S1-S6), a tray/distribution portion (portion shown in Fig 2 between adjacent packing beds) characterized in that said column is equipped with means for recirculating the liquid (means comprising flow path including P3, CW3 in Fig 2) from a zone (zone below bed S3) situated below said packing bed to a zone (zone above S2) situated above said collector tray (tray between beds S3 and S4); in which said column comprises a plurality of packing beds (Erickson: S1-S6); in which said means for recirculating said liquid collect said liquid from a zone (zone between beds S3 and S4) situated between two packing beds; in which said means for recirculating said liquid convey said liquid in a zone (zone between beds S2 and S3) situated between two packing beds.
Erickson does not teach:
at least one collector tray arranged above said packing bed, and means for distributing said liquid over said packing bed; and
a plurality of collector trays and a plurality of distribution means.
Helms teaches a liquid vapor contactor (Fig 1) comprising at least one packing bed (14, 16) and at least one collector tray (40) arranged above said packing bed (16), and means (34/36/32, where 34/36 are vertical pipes and 32 comprises 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tray/distribution portion (portion shown in Fig 2 between adjacent packing beds) of Erickson by incorporating the at least one collector tray (40) and means for distributing (34/36/32) of Helms in order to allow collection and uniform distribution of liquid (col 1 lines 9-18).
The combination would result in at least one collector tray arranged above said packing bed, and means for distributing said liquid over said packing bed; and plurality of collector trays and a plurality of distribution means.

Regarding claim 11, Erickson in view of Helms teaches all the limitations of claim 1. Erickson further teaches in which said means for recirculating said liquid distribute said liquid at the top of said column (where valve V1 is at the top of the column).

Regarding claim 13, Erickson in view of Helms teaches all the limitations of claim 1. 
Erickson does not teach in which said distribution means comprise at least one vertical feed pipe connected to said collector tray, and at least one substantially horizontal tube connected to said feed pipe, said horizontal tube comprising at least one orifice and/or one nozzle for the distribution of said liquid.

Helms teaches where the collector tray and means for distributing allow collection and uniform distribution of liquid (col 1 lines 9-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tray/distribution portion (portion shown in Fig 2 between adjacent packing beds) of Erickson by incorporating the at least one collector tray (40) and means for distributing (34/36/32) of Helms in order to allow collection and uniform distribution of liquid (col 1 lines 9-18).

Regarding claim 14, Erickson teaches a process for the treatment of a gas (¶16) which comprises conducting an exchange of material and/or heat between a gas and a liquid (¶16). Erickson in view of Helms teaches the column according claim 1.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Erickson in view of Helms as applied to claim 1 above, and further in view of “Vapor-liquid separator” Wikipedia published 30 Jul. 2013 accessed at <https://en.wikipedia.org/w/index.php?title=Vapor%E2%80%93liquid_separator&oldid=566435828> (hereafter Vapor).


Erickson does not teach where the vapor liquid separator is a flash drum.
Vapor teaches where a vapor liquid separator can be a flash drum (Method of operation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the separator of Erickson (SEP in Fig 2 near CW10 and R2) by incorporating the flash drum of Vapor (Method of operation) as an obvious matter of combining prior art elements according to known methods to yield predictable results and simple substitution of one known element for another to obtain predictable results (MPEP §2143 I A-B).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Erickson in view of Helms as applied to claim 1 above, and further in view of Jakob US 3,910,777 (hereafter Jakob).

Regarding claim 15, Erickson teaches a process for the treatment of a gas (¶16) which is an acid gas (claim 11) which comprises CO2 which comprises conducting an exchange of material and/or heat between a gas and a liquid (¶16). Erickson in view of Helms teaches the column according claim 1.

Jakob teaches where the gas comprises CO2, H2S, and COS in order to separate acid components (col 2 lines 36-43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the acid separation of Erickson (Fig 2) by incorporating the acid separation comprising CO2, H2S, and COS of Jakob in order to separate acid components (col 2 lines 36-43) and as an obvious matter of combining prior art elements according to known methods to yield predictable results and simple substitution of one known element for another to obtain predictable results (MPEP §2143 I A-B).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/STEPHEN HOBSON/Examiner, Art Unit 1776